                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
         Plaintiff,                         )
                                            )
v.                                          )    NO. 3:16-cr-00147-2
                                            )
SABRINA BOBLETT,                            )
                                            )
         Defendant.                         )

                                        ORDER

        For the reasons stated in the accompanying Memorandum Opinion, Sabrina Boblett’s

Motion and Supplemental Motion for Compassionate Release (Doc. Nos. 501 and 514) are

DENIED.

        IT IS SO ORDERD.

                                         ____________________________________
                                         WAVERLY D. CRENSHAW, JR.
                                         CHIEF UNITED STATES DISTRICT JUDGE




     Case 3:16-cr-00147 Document 536 Filed 11/10/20 Page 1 of 1 PageID #: 2909
